Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151018-9                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PANTALL GALLUP, LLC, d/b/a VAN BUREN                                                                               Justices
  OIL, VAN BUREN OIL, LLC, and BARRICK
  ENTERPRISES, INC.,
            Plaintiffs-Appellants,
  v                                                                SC: 151018
                                                                   COA: 314852
                                                                   Wayne CC: 09-022876-CK
  MOHAMAD ALNOURI, EXPRESS GAS CO.,
  and EXPRESS OIL CO.,
             Defendants-Appellees.
  _________________________________________/
  EXPRESS OIL CO.,
            Plaintiff/Counter-Defendant-
            Appellee,
  v                                                                SC: 151019
                                                                   COA: 314855
                                                                   Wayne CC: 08-122427-CK
  PANTALL GALLUP, LLC, d/b/a VAN BUREN
  OIL, and BARRICK ENTERPRISES, INC.,
             Defendants/Counter-Plaintiffs-
             Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 6, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
         a0930
                                                                              Clerk